Citation Nr: 1438979	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  09-43 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1979 to February 1980, with subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the RO in Nashville, Tennessee, which denied service connection for a back disorder.  This case was first before the Board in March 2011, at which time the Board denied service connection for a back disorder.  The Veteran appealed the March 2011 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2011 Order, the Court granted a Joint Motion for Remand (JMR) and remanded the issue on appeal for action consistent with the terms of the JMR.  

The case was again before the Board in April 2012 and October 2012.  In each instance the Board remanded the issue on appeal for additional development.  Subsequently, in a June 2013 decision, the Board again denied service connection for a back disorder.  Once again the Veteran appealed the denial to the Court.  In a December 2013 Order, the Court granted another JMR and remanded the issue on appeal for action consistent with the JMR's terms.  Specifically, in the JMR the parties agreed that the Board erred in not addressing whether the Veteran was entitled to service connection on a direct basis.  In the instant decision, the Board grants service connection for a back disorder; therefore, there is no need to discuss the Board's remand responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006).  

The Veteran testified from Nashville, Tennessee, at a November 2010 Travel Board hearing before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

On July 2, 2014, the Veteran's representative filed a motion for a 60 day continuance to submit additional evidence in support of the Veteran's claim; specifically, a private medical opinion.  The motion was granted on July 3, 2014, and the Veteran was given until August 31, 2014 to submit additional evidence.  The Board received new evidence from the Veteran's representative in late July 2014.  A waiver of initial RO consideration was provided with the documentation, and the representative requested that the Board immediately proceed with adjudication.  38 C.F.R. § 20.1304 (2013).  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with degenerative disc disease (DDD) of the lumbar spine.

2.  The Veteran sustained a back injury during service.

3.  The currently diagnosed DDD of the lumbar spine is related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a back disorder have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for a back disorder.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection for a Back Disorder

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, DDD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions based on "chronic" in service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply to this disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that he suffers from low back pain and muscle spasms due to an injury he sustained in service when a fellow service member picked him up and threw him on the floor.  Initially, the Board finds that the Veteran is currently diagnosed with DDD of the lumbar spine.  In a June 2014 report, a private physician diagnosed the Veteran with DDD of the thoracolumbar spine.  The report from a February 2009 VA spinal examination notes that DDD at the L3-L4 level was observed upon X-ray of the Veteran's spine.   Further, the VA examiner at a February 2013 VA spinal examination diagnosed the Veteran with "degenerative lumbar disease."  

Next, the Board finds that the Veteran sustained an injury to his low back and/or lumbar spine in service.  At the November 2011 Travel Board hearing, the Veteran credibly testified that while in service he had been wrestling with a fellow service member in the barracks.  The service member unexpectedly lifted the Veteran into the air and slammed him onto the concrete floor.  He further testified that he was in such pain after hitting the floor that all he could do was crawl into bed and stay there until morning.  A service treatment record dated October 1979 conveys that the Veteran received treatment for low back trauma.  It was noted that the Veteran had been thrown onto his back the day before, and that he was complaining of low back pain.  He was diagnosed with low back strain with muscle spasms.

After a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the Veteran's DDD is related to active service.  The evidence weighing against such a finding is the report from a February 2009 VA spinal examination.  The report reflects that the VA examiner 

opined that it was unlikely the Veteran's spinal DDD was related to service due to the long period of time between the Veteran's in-service accident and the current diagnosis of a spinal disability.

The evidence supporting a finding that the Veteran's lumbar DDD is related to active service includes his testimony at the November 2010 Travel Board hearing.  Specifically, the Veteran testified that he continued to have back disability symptoms, including pain and muscle spasms, from service separation to the present.  Further, in various lay statements the Veteran's wife, who has been with the Veteran since prior to service, advanced that the Veteran did not have any back problems when he entered service, but that he did have issues after service separation.  Specifically, she noted symptoms of pain, an inability to stand for more than a few minutes, and reduced mobility.  She also conveyed that the Veteran had told her that he injured his back in service.

Additionally, the report from a June 2014 private medical examination conveys that a private examiner opined that the Veteran's lumbar DDD is at least as likely as not related to service.  The examiner explained that his opinion was based upon the fact that the DDD is located in the same area that the Veteran experienced blunt force trauma from being slammed into the ground in service, and because DDD can be related to certain traumas.

The Veteran is currently diagnosed with lumbar spine DDD, and his back was injured in service when a fellow service member picked him up and slammed him into the ground.  The June 2014 private examination report conveyed that DDD can be related to blunt force trauma, and that it is as likely as not that the Veteran's 

currently diagnosed lumbar DDD is related to his in-service injury.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed DDD of the lumbar spine was incurred in active service.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.   


ORDER

Service connection for a back disorder is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


